Judgment, Supreme Court, Queens County (James O’Donoghue, J.), entered on or about March 21, 1995, dismissing the complaint, and bringing up for review an order, same court and Justice, entered on or about February 28, 1995, which, inter alia, granted defendants’ motion for summary judgment, unanimously affirmed, without costs. The appeal from the order is unanimously dismissed, without costs, as superseded by the appeal from the judgment.
Plaintiffs failed to raise a triable issue of fact with respect to their claim that defendants had notice of the defective condition of the steps (see, Gordon v American Museum of Natural History, 67 NY2d 836). Nor does the doctrine of res ipsa loquitur apply (see, Crosby v Stone, 137 AD2d 785, lv denied 72 NY2d 807). Concur—Rosenberger, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.